This is filed pursuant to Rule 497(c). File Nos. 811-09607 and 333-88517. THE FAIRHOLME ALLOCATION FUND Ticker: FAAFX A No-Load Fund, Non-Diversified Seeking Long-Term Total Return PROSPECTUS December 29, 2010 A Series of FAIRHOLME FUNDS, INC. ("Company") As with all mutual funds, the Securities and Exchange Commission ("SEC") has not approved or disapproved these securities or passed on the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS THE FAIRHOLME ALLOCATION FUND 1 The Fund's Investment Objective 1 The Fund's Fees and Expenses 1 The Fund's Portfolio Turnover 2 The Fund's Principal Investment Strategies 2 Principal Risks of Investing in the Fund 3 The Fund's Past Performance 4 The Fund's Investment Adviser 4 The Fund's Portfolio Management Team 4 Purchase and Sale of Fund Shares 4 Tax Information for the Fund 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 ADDITIONAL INFORMATION ABOUT THE FUND'S INVESTMENTS AND RISKS 5 The Fund's Investment Objective and Investment Strategies 5 Risks of Investing in the Fund 6 THE MANAGER 9 The Fund's Portfolio Management Team 10 Other Support Personnel and Support Services 11 Conflicts of Interest 11 BUYING AND SELLING SHARES OF THE FUND 12 INVESTING IN THE FUND 12 Determining Share Prices 12 Opening and Adding to Your Account 12 Purchasing Shares by Mail 13 Purchasing Shares by Wire Transfer 13 Purchasing Shares Through Financial Service Organizations 14 Purchasing Shares Through Automatic Investment Plan 14 Purchasing Shares by Telephone 15 Purchasing Shares Online 15 Miscellaneous Purchase Information 15 Policies Regarding Frequent Trading of Fund Shares 16 HOW TO SELL (REDEEM) YOUR SHARES 17 Selling Shares by Mail 18 Signature Guarantee Requirements 18 Selling Shares by Telephone 19 Selling Shares Online 19 Wiring Redemption Proceeds 20 Redemption at the Option of the Fund 20 Redemptions in-Kind 20 Redemption Fee 20 Exchanges Between Funds 21 INCOME DIVIDENDS AND DISTRIBUTIONS 21 TAX CONSIDERATIONS 21 GENERAL INFORMATION 22 FINANCIAL HIGHLIGHTS 23 APPENDIX A A-1 FOR MORE INFORMATION Back Cover THE FAIRHOLME ALLOCATION FUND ("Fund") The Fund's Investment Objective The Fund seeks long-term total return. The Fund's Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. SHAREHOLDER FEES (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of amount redeemed) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions (as a percentage of amount reinvested) None Redemption Fee Paid to the Fund (as a percentage of amount redeemed within 60 days of purchase, if applicable) 2.00% Shareholders will be charged fees by the Fund's transfer agent for outgoing wire transfers, returned checks and stop payment orders.Additionally, individual retirement accounts and Coverdell educational savings accounts will be charged an annual custodial maintenance fee by the Fund's custodian. ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment in the Fund) Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses(1) 0.00% Total Annual Fund Operating Expenses 1.00% Fee Waiver and/or Expense Reimbursement(2) (0.25%) Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.75% Other Expenses are based on estimated amounts for the current fiscal year. The Manager has contractually agreed to waive a portion of its management fees and/or pay Fund expenses (excluding taxes, interest, brokerage commissions, acquired fund fees and expenses, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation) in order to limit the net expenses of the Fund to 0.75% of the Fund's daily average net assets.The fee waiver/expense limitation became effective on the effective date of the Fund's registration statement and shall remain in effect for at least one year after the effective date of this Prospectus and until the effective date of the Fund's prospectus incorporating the Fund's audited financial statements for the Fund's fiscal year ending 2011.The fee waiver/expense limitation may continue from year-to-year thereafter as determined by the Manager and approved by the Company's Board of Directors ("Board").The Manager may be reimbursed for fee waivers and/or expense limitation payments made on behalf of the Fund in the prior three fiscal years.Any such reimbursement is subject to the Board's review and approval.A reimbursement may be requested by the Manager if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the fee waiver/expense limitation for that year, or, if no such fee waiver/expense limitation is effective for that year, the Management Fee payable by the Fund to the Manager for that year. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that the Fund's operating expenses remain the same and that the Manager's agreement to waive a portion of its management fee is not extended beyond its initial period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 YEAR 3 YEARS The Fund's Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. The Fund's Principal Investment Strategies The Fund seeks long-term total return from capital appreciation and income. Under normal circumstances, the Fund seeks to achieve its investment objective by investing opportunistically in a focused portfolio of investments in the equity, fixed-income and cash and cash-equivalent asset classes.The proportion of the Fund's portfolio invested in each asset class will vary from time to time based on the Manager's assessment of relative fundamental values of securities and other investments in the class, the attractiveness of investment opportunities within each asset class, general market and economic conditions, and expected future returns of investments. The Fund may invest in any, all or none of the targeted asset classes at any given time. There is no limitation on the amount of the Fund's portfolio that may be allocated to any one of these asset classes.The Fund may maintain a significant portion of its assets in cash and cash-equivalent securities and investments. In addition, the Fund may invest in securities and other investments without regard to the jurisdictions in which the issuers of the securities are organized or situated and without regard to the market capitalizations or sectors of the issuers. The Fund may also invest in securities without regard to maturity or the rating of the issuer of the security. The Fund may invest, for example, without limit in lower-rated securities, which are those securities rated below "Baa" by Moody's or below "BBB" by S&P or that have comparable ratings from other NRSROs or, if unrated, are determined to be comparable to lower-rated debt securities by the Manager. 2 Principal Risks of Investing in the Fund General Risks.All investments are subject to inherent risks, and an investment in the Fund is no exception. Accordingly, you may lose money by investing in the Fund. Markets can trade in random or cyclical price patterns, and prices can fall over sustained periods of time.The value of the Fund's investments will fluctuate as markets fluctuate and could decline over short- or long-term periods. Allocation Risk.The allocation of investments among the different asset classes, such as equity or fixed-income asset classes, may have a more significant effect on the Fund's net asset value ("NAV") when one of these classes is performing more poorly than others. Equity Risk.The Fund is subject to the risk that stock prices may fall over short or extended periods of time.Historically, the equity markets have moved in cycles, and the value of the Fund's equity securities may fluctuate drastically from day to day.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These factors contribute to price volatility. Interest Rate Risk.The Fund's investments are subject to interest rate risk, which is the risk that the value of a security will decline because of a change in general interest rates.Investments subject to interest rate risk will usually decrease in value when interest rates rise and rise in value when interest rates decline.Also, securities with long maturities typically experience a more pronounced change in value when interest rates change. Credit Risk.The Fund's investments are subject to credit risk.An issuer's credit quality depends on its ability to pay interest on and repay its debt and other obligations.Defaulted securities (or those expected to default) are subject to additional risks in that the securities may become subject to a plan or reorganization that can diminish or eliminate their value.The credit risk of a security may also depend on the credit quality of any bank or financial institution that provides credit enhancement for the security.The Manager does not rely solely on third party credit ratings to select the Fund's portfolio securities. High Yield Security Risk.Investments in fixed-income securities that are rated below investment grade by one or more NRSROs or that are unrated and are deemed to be of similar quality may be subject to greater risk of loss of principal and interest than investments in higher-rated fixed-income securities.High yield securities are also generally considered to be subject to greater market risk than higher-rated securities. Focused Portfolio and Non-Diversification Risks.The Fund may have more volatility and is considered to have more risk than a fund that invests in a greater number of securities because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund's NAV.To the extent that the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. 3 Small- to Medium-Capitalization Risk. Investments in small- and mid-capitalization companies may be more volatile than investments in large-cap companies. Investments in small- to mid-cap companies may have additional risks because, among other things, these companies have limited product lines, markets or financial resources. Prepayment Risk. The Fund's investments may be subject to prepayment risk.Prepayment risk occurs when the issuer of a security can repay principal prior to the security's maturity.Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a security can be difficult to predict and result in greater volatility. Inflation Risk.This is the risk that the value of assets or income from investments will be less in the future as inflation decreases the value of money.As inflation increases, the value of the Fund's assets can decline as can the value of the Fund's distributions.This risk increases as the Fund invests a greater portion of its assets in fixed-income securities with longer maturities. Liquidity Risk. Liquidity risk exists when particular investments are difficult to purchase or sell, possibly preventing the Fund from selling out of these illiquid securities at an advantageous price. Derivatives and securities involving substantial market and credit risk tend to involve greater liquidity risk. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.A further discussion about other risks of investing in the Fund may be found in the section titled "Additional Information about the Fund's Investments and Risks" and the Fund's Statement of Additional Information ("SAI"). The Fund's Past Performance No performance information is available for the Fund because it has not yet been in operation for a full calendar year. The Fund's Investment Adviser Fairholme Capital Management, L.L.C. The Fund's Portfolio Management Team Bruce R. Berkowitz, President and Director of the Company, is the lead manager of the Fund's portfolio management team, and has been the Fund's lead manager since its inception. Charles M. Fernandez, President of the Manager and a Director and Vice President of the Company, has served as a member of the Fund's portfolio management team since its inception. Purchase and Sale of Fund Shares Your purchase of Fund shares is subject to the following minimum investment amounts (which may be waived by the Manager in its discretion): 4 Minimum Investment To Open Account Minimum Subsequent Investment (Non-Automatic Investment Plan Members) for Regular Accounts for IRAs Minimum Subsequent Investment (Automatic Investment Plan Members) $250 per month minimum You may purchase or redeem Fund shares through your financial intermediary or by contacting the Fund: (i) by telephone at 1-866-202-2263; or (ii) in writing c/o BNY Mellon Investment Servicing (U.S.), Inc., P.O. Box 9692, Providence, RI 02940-9692. Tax Information for the Fund The Fund intends to make distributions that may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for certain administrative and shareholder servicing functions. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary's website for more information. ADDITIONAL INFORMATION ABOUT THE FUND'S INVESTMENTS AND RISKS This section of the Prospectus provides additional information about the investment practices and related risks of the Fund. The Fund's Investment Objective and Investment Strategies The Fund seeks long-term total return.The Fund's investment objective is non-fundamental and may be changed without shareholder approval. The Fund seeks long-term total return from capital appreciation and income. Under normal circumstances, the Fund seeks to achieve its investment objective by investing opportunistically in a focused portfolio of investments in the equity, fixed-income and cash and cash-equivalent assets classes. The proportion of the Fund's portfolio invested in each asset class will vary from time to time based on the Manager's assessment of relative fundamental values of securities and other investments in the class, the attractiveness of investment opportunities within each asset class, general market and economic conditions, and expected future returns of other investment opportunities.The Fund may invest in any, all or none of these asset classes at any given time. There is no limitation on the amount of the Fund's portfolio that may be allocated to any one of these asset classes.The Fund may, for example, invest up to 100% of its portfolio in any one of these asset classes at any point in time. The Fund seeks to capitalize on anticipated fluctuations in the financial markets by changing the mix of the Fund's holdings in the targeted asset classes.The investment process involves an evaluation of the financial markets corresponding to the targeted asset classes and the future opportunities for growth of those markets and an evaluation of the securities and other investments within each target asset class and the future opportunities for appreciation (through growth and income) of those securities and investments. 5 The Fund may invest in securities and other investments without regard to the jurisdictions in which the issuers of the securities are organized or situated and without regard to the market capitalizations or sectors of the issuers. The Fund may also invest in securities without regard to maturity or the rating of the issuer of the security. The equity securities in which the Fund invests include common and preferred stock (including convertible preferred stock), partnership interests, business trust shares, interests in REITs, rights and warrants to subscribe for the purchase of equity securities and depository receipts.The fixed-income securities in which the Fund invests include corporate debt securities of issuers in the U.S. and foreign countries, bank debt (including bank loans and participations), government and agency debt securities of the U.S. and foreign countries, bank loans and loan participations, convertible bonds and other convertible securities, including preferred and common stock and interests in REITs. These fixed-income securities may be rated by NRSROs, such as Moody's or S&P, or may be unrated.The Fund may invest without limit in lower-rated securities, which are those securities rated below "Baa" by Moody's or below "BBB" by S&P or that have comparable ratings from other NRSROs or, if unrated, are determined to be comparable to lower-rated debt securities by the Manager.Additional information about the bond ratings of the NRSROs can be found in Appendix A. The cash and cash-equivalent securities in which the Fund invests include U.S. Government securities, money market funds, commercial paper, repurchase agreements and other high quality money market instruments.The Fund may maintain a significant portion of its assets in cash and cash-equivalent securities and investments. Further discussion about other risks of investing in the Fund and investments may be found in the SAI. Risks of Investing in the Fund General Risks.All investments are subject to inherent risks, and investments in the Fund are no exception. Accordingly, you may lose money by investing in the Fund.When you sell your Fund shares, they may be worth less than what you paid for them because the value of the Fund's investments will fluctuate reflecting day-to-day changes in market conditions, interest rates and numerous other factors. Market Risk.Markets can trade in random or cyclical price patterns, and prices can fall over sustained periods of time.The value of the Fund's investments will fluctuate as markets fluctuate and could decline over short- or long-term periods. Allocation Risk.The allocation of investments among the different investment styles, such as equity or debt securities, may have a more significant effect on the Fund's NAV when one of these investment strategies is performing more poorly than others. Equity Risk.The Fund is subject to the risk that stock prices may fall over short or extended periods of time.Historically, the equity markets have moved in cycles, and the value of the Fund's equity securities may fluctuate drastically from day to day.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These factors contribute to price volatility. 6 Foreign Securities Risk. The Fund has the ability to invest in foreign securities, and, from time to time, a significant percentage of the Fund's assets may be composed of foreign investments. Such investments involve greater risk in comparison to domestic investments for the following reasons: foreign companies may not be subject to the same degree of regulation as U.S. companies, and there may be less publicly available information about foreign issuers than U.S. issuers; foreign companies may not be subject to uniform accounting, auditing and financial reporting standards; dividends and interest on foreign securities may be subject to foreign withholding taxes, and such taxes may reduce the net return to Fund shareholders; and foreign securities are often denominated in a currency other than the U.S. dollar. Although the Fund will only invest in foreign issuers that are domiciled in nations considered to have stable and friendly governments, there is the possibility of expropriation, confiscation, taxation, currency blockage, or political or social instability, any of which could negatively affect the Fund. Small- to Medium-Capitalization Risk. The Fund has the ability to invest in securities of companies with small to medium market capitalizations. Such companies may be engaged in business within a narrow geographic region, be less well known to the investment community and have more volatile share prices. Also, companies with smaller market capitalizations often lack management depth and have narrower market penetrations, less diverse product lines and fewer resources than larger companies. Moreover, the securities of such companies often have less market liquidity and, as a result, their stock prices often react more strongly to changes in the marketplace. Currency Risk. The Fund is subject to currency risk because fluctuations in the exchange rates between the U.S. dollar and foreign currencies may negatively affect the value of the Fund's investments in foreign securities. Interest Rate Risk.The Fund's investments are subject to interest rate risk, which is the risk that the value of a security will decline because of a change in general interest rates.Investments subject to interest rate risk will usually decrease in value when interest rates rise and rise in value when interest rates decline.Also, securities with long maturities typically experience a more pronounced change in value when interest rates change. Credit Risk.The Fund's investments are subject to credit risk.An issuer's credit quality depends on its ability to pay interest on and repay its debt and other obligations.Defaulted securities (or those expected to default) are subject to additional risks in that the securities may become subject to a plan or reorganization that can diminish or eliminate their value.The credit risk of a security may also depend on the credit quality of any bank or financial institution that provides credit enhancement for the security.The Manager does not rely solely on third party credit ratings to select the Fund's portfolio securities. High Yield Security Risk.Investments in fixed-income securities that are rated below investment grade by one or more NRSROs or that are unrated and are deemed to be of similar quality ("high yield securities") may be subject to greater risk of loss of principal and interest than investments in higher-rated fixed-income securities.High yield securities are also generally considered to be subject to greater market risk than higher-rated securities.The capacity of issuers of high yield securities to pay interest and repay principal is more likely to weaken than is that of issuers of higher-rated securities in times of deteriorating economic conditions or rising interest rates.In addition, high yield securities may be more susceptible to real or perceived adverse economic conditions than higher-rated securities. 7 Bank Debt Risk. The Fund may invest in bank debt, which includes interests in loans to companies or their affiliates undertaken for various purposes. These loans, which may bear fixed or floating rates, have generally been arranged through private negotiations between a company and one or more financial institutions, including banks. The Fund's investment may be in the form of participation in loans or of assignments of all or a portion of loans from third parties. Investments in bank debt involve credit risk, interest rate risk, liquidity risk and other risks, including the risk that any loan collateral may become impaired or that the Fund may obtain less than the full value for the loan interests when sold. Focused Portfolio and Non-Diversification Risks.The Fund attempts to invest in a limited number of securities.Accordingly, the Fund may have more volatility and is considered to have more risk than a fund that invests in a greater number of securities because changes in the value of a single security may have a more significant effect, either negative or positive, on the Fund's NAV.To the extent that the Fund invests its assets in fewer securities, the Fund is subject to greater risk of loss if any of those securities become permanently impaired. The Fund is considered to be "non-diversified" under the Investment Company Act of 1940, as amended ("1940 Act"), which means that the Fund can invest a greater percentage of its assets in fewer securities than a diversified fund.The Fund may also have a greater percentage of its assets invested in particular industries than a diversified fund, exposing the Fund to the risk of unanticipated industry conditions as well as risks particular to a single company or the securities of a single company.Additionally, the NAV of a non-diversified fund generally is more volatile, and a shareholder may have a greater risk of loss if he or she redeems during a period of high volatility.Lack of broad diversification also may cause the Fund to be more susceptible to economic, political, regulatory, liquidity or other events than a diversified fund. The market for high yield securities may be less liquid than the market for higher-rated securities.This can adversely affect the Fund's ability to buy or sell optimal quantities of high yield securities at desired prices. Prepayment Risk.The Fund's investments may be subject to prepayment risk.Prepayment risk occurs when the issuer of a security can repay principal prior to the security's maturity.Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a security can be difficult to predict and result in greater volatility. Inflation Risk.This is the risk that the value of assets or income from investments will be less in the future as inflation decreases the value of money.As inflation increases, the value of the Fund's assets can decline as can the value of the Fund's distributions.This risk increases as the Fund invests a greater portion of its assets in fixed-income securities with longer maturities. REITs Risk. The Fund may invest in REITs, including equity REITs and mortgage REITs. Equity REITs invest directly in real property while mortgage REITs invest in mortgages on real property. REITs may be subject to certain risks associated with the direct ownership of real property, including declines in the value of real estate, risks related to general and local economic conditions, overbuilding and increased competition, increases in property taxes and operating expenses and variations in rental income. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, default by borrowers and self-liquidation. REITs (especially mortgage REITs) are also subject to interest rate risks. When interest rates decline, the value of a REIT's investment in fixed-rate obligations can be expected to rise. Conversely, when interest rates rise, the value of a REIT's investment in fixed-rate obligations can be expected to decline. Mortgage REITs may be affected by the quality of any credit extended to them. 8 Convertible Security Risk. Securities that may be converted into other securities may be subject to the market risks of equity securities, the risks of debt securities and other risks. The market value of securities tends to decline as interest rates increase. Their value also tends to change whenever the market values of underlying securities fluctuate. Liquidity Risk. The Fund's investments are subject to liquidity risk. This is the risk that the market for a security or other investment cannot accommodate an order to buy or sell the security or other investment in the desired timeframe, possibly preventing the Fund from selling these securities at an advantageous price. This risk includes the risk that legal or contractual restrictions on the resale of security may affect the Fund's ability to sell the security when deemed appropriate or necessary by the Manager. Derivatives and securities involving substantial market and credit risk tend to involve greater liquidity risk. This risk also includes the risk that trading on an exchange may be halted because of market conditions. Call Risk.Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date.If an issuer "calls" its bond during a time of declining interest rates, the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates.During periods of market illiquidity or rising interest rates, prices of "callable" issues are subject to increased price fluctuation. Further discussion about other risks of investing in the Fund may be found in the Fund's SAI. THE MANAGER The Manager to the Fund is located at 4400 Biscayne Blvd., 9th Floor, Miami, FL 33137.The Manager is a Delaware limited liability company and is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended.As of December 15, 2010, the Manager reported assets under management in excess of $19 billion. The Manager's principal business and occupation is to provide financial management and advisory services to individuals, corporations, partnerships and other entities throughout the world.The Manager manages the investment portfolios of the Fund, and manages, or arranges to manage, all other business affairs of the Fund under an Investment Management Agreement. Pursuant to the Fund's Investment Management Agreement, the Company pays a management fee to the Manager for its provision of investment advisory and operating services to the Fund.The management fee is paid at an annual rate equal to 1.00% of the daily average net assets of the Fund.Under the Fund's Investment Management Agreement, the Manager is responsible for paying Fund expenses for the following services: transfer agency, fund accounting, fund administration, custody, legal, audit, compliance, directors' fees, call center, fulfillment, travel, insurance, rent, printing, postage and other office supplies. The Manager is not responsible for paying for the following costs and expenses of the Fund: commissions, brokerage fees and other transaction costs, taxes, interest, litigation expenses, acquired fund fees and related expenses, and other extraordinary expenses.Acquired fund fees are those expenses incurred indirectly by the Fund as a result of investments in shares of one or more investment companies, including, but not limited to, money market funds. 9 The Manager has contractually agreed to waive a portion of its management fee and/or pay Fund expenses (excluding costs and expenses for which the Manager is not responsible under the Fund's Investment Management Agreement) so that the Fund's operating expenses (after such waiver or payment) will not exceed an annual rate of 0.75% of the daily average net assets of the Fund.The fee waiver/expense limitation became effective on the effective date of the Fund's registration statement and shall remain in effect for at least one year after the effective date of this Prospectus and until the effective date of the Fund's prospectus incorporating the Fund's audited financial statements for the Fund's fiscal year ending 2011.The Fund's management fee waiver/expense limitation may continue from year-to-year thereafter as determined by the Manager and approved by the Board.The Manager may be reimbursed for fee waivers and/or expense limitation payments made on behalf of the Fund in the prior three fiscal years.Any such reimbursement is subject to the Board's review and approval.A reimbursement may be requested by the Manager if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the fee waiver/expense limitation for that year, or, if no such fee waiver/expense limitation is effective for that year, the Management Fee payable by the Fund to the Manager for that year. A discussion of the factors that the Board considered in approving the Fund's Investment Management Agreement will be available in the Fund's semi-annual report for the fiscal period ending May 31, 2011. The Fund's Portfolio Management Team The Fund is managed by a portfolio management team whose lead member, Bruce R. Berkowitz, is the Managing Member of the Manager.Mr. Berkowitz is also President and a Director of the Company.Mr. Berkowitz has been Managing Member and Chief Investment Officer of the Manager since the Manager's inception in 1997.Effective January 1, 2011, Mr. Berkowitz will serve as a director of The St. Joe Company, which is listed on the New York Stock Exchange. Mr. Berkowitz has approximately 30 years of investment management experience. Mr. Berkowitz is responsible for the day-to-day management of the Fund's portfolio.Members of the portfolio management team advise Mr. Berkowitz prior to executing transactions on behalf of the Fund. Charles M. Fernandez is a member of the Fund's portfolio management team.Mr. Fernandez is the President of the Manager and a Director and a Vice President of the Company.Mr. Fernandez is also a member of the Board of Directors of Miami Children's Hospital Foundation. Effective January 1, 2011, Mr. Fernandez will serve as a director of The St. Joe Company, which is listed on the New York Stock Exchange. From 2003 until 2007, Mr. Fernandez was the President and CEO of Lakeview Health Systems LLC, a privately-held healthcare company.Mr. Fernandez was also the Chief Executive Officer of Big City Radio, Inc. and held various positions with IVAX Corporation until 2003, serving most recently as a Director and Chairman of the Audit Committee of the Board of Directors. Mr. Fernandez has approximately 25 years of management experience. 10 The Company does not directly compensate any personnel of the Manager, including members of the portfolio management team.The Fund's SAI provides additional information about the compensation of the members of the portfolio management team, as well as (i) other accounts managed by the portfolio management team and (ii) ownership of the Fund's securities by members of the portfolio management team. Other Support Personnel and Support Services The Manager receives administrative services from professional firms, including FCM Services, Inc., an affiliate of the Manager.FCM Services receives compensation for these services from the Manager, at the Manager's expense. Conflicts of Interest In addition to acting as the manager of the Fund, the Manager serves as the general partner, managing member or investment manager to other pooled investment vehicles as well as the investment adviser for individual, corporate and retirement accounts for U.S. and non-U.S. clients.Although it is the policy of the Manager to treat all clients fairly and equitably, and the Manager has adopted policies and procedures that are reasonably designed to ensure that no particular client is disadvantaged by the activities of other clients, there are inherent conflicts of interest that may, from time to time, affect the Fund. The Manager has, for example, adopted policies and procedures that are intended to address conflicts of interest relating to the allocation of investment opportunities. Portfolio holdings, position sizes, and industry and sector exposures tend to be similar across similar accounts, minimizing the potential for conflicts of interest relating to the allocation of investment opportunities.Investment opportunities may, however, be allocated differently among accounts due to the particular characteristics of an account, such as size of the account, cash position, tax status, risk tolerance and investment restrictions or for other reasons. In addition, as a consequence of size, investment powers and founding documents, individual accounts, partnerships and limited liability companies managed or advised by the Manager may pursue strategies not available to the Fund and may invest in securities in which the Fund does not participate.In some circumstances, the Fund may pursue strategies or purchase investments that are not purchased for other accounts of the Manager.As a result of pursuing different strategies and objectives, the performance of accounts may differ materially from the performance of the Fund. The Manager and theCompany have adopted Codes of Ethics that are designed to detect and prevent conflicts of interest when personnel of the Manager own, buy or sell securities that may be owned by, or bought or sold for, clients of the Manager. Personal securities transactions by an employee may raise a potential conflict of interest when an employee owns or trades in a security that is owned or considered for purchase or sale by a client, or recommended for purchase or sale by an employee to a client. 11 BUYING AND SELLING SHARES OF THE FUND INVESTING IN THE FUND Determining Share Prices Shares of the Fund are offered at the Fund's per share NAV.The Fund's per share NAV is calculated by (1) adding the value of the Fund's investments, cash and other assets, (2) subtracting the Fund's liabilities, and then (3) dividing the result by the number of shares outstanding for the Fund.The Fund's per share NAV is computed on all days on which the NYSE is open for business and is based on closing prices of the Fund's portfolio securities as of the close of regular trading hours on the NYSE, currently 4:00 p.m., Eastern Standard Time.The Fund's NAV is calculated as soon as practicable following the close of regular trading on the NYSE.In the event that the NYSE closes early, the Fund's NAV will be determined based on the prices of the Fund's portfolio securities at the time the NYSE closes. The Fund generally determines the total value of its shares by using market prices for the securities comprising its portfolio.Securities for which quotations are not available or are deemed unreliable and any other assets are valued at fair market value as determined in good faith by the Manager pursuant to the Fund's fair value pricing procedures, subject to the review and supervision of the Board.The Manager may use fair value pricing under circumstances that include, but are not limited to, the prices or values available do not represent the fair value of the instrument, the early closing of the exchange on which a security is traded, suspension of trading in the security, or the release of significant news after the close of regular trading on the NYSE.Fair value pricing may also be used with thinly-traded securities, fixed income securities or other assets held by the Fund. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security is materially different than the value that could be realized upon the sale of that security. Opening and Adding to Your Account You can invest in the Fund by mail, wire transfer and through participating financial service professionals.After you have established your account and made your first purchase, you may also make subsequent purchases by telephone, online at www.fairholmefunds.com or through an automatic investment plan.Any questions you may have can be answered by calling Shareholder Services toll free at 1-866-202-2263. To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account. As requested on the account application ("Application"), you must supply your full name, date of birth, social security number or taxpayer identification number, permanent street address and e-mail address, as well as other information.Mailing addresses containing only a P.O. Box will not be accepted.If you need assistance with your Application, please call Shareholder Services at 1-866-202-2263. The Fund may accept or reject accounts or investments in the Fund, without explanation.If the Fund has questions about a customer's identity, it may disallow transactions for the account until confirming information is received.Furthermore, the Fund reserves the right to close such an account within five business days if requested information/documentation is not received. 12 Purchasing Shares by Mail To make your initial investment in the Fund, complete the Application, make a check payable to the Fund in which you wish to invest, and mail the completed Application and check to: U.S. Mail: Fairholme Funds, Inc. c/o BNY Mellon Investment Servicing (U.S.), Inc. P.O. Box 9692 Providence, Rhode Island 02940-9692 Overnight: Fairholme Funds, Inc. c/o BNY Mellon Investment Servicing (U.S.), Inc. 101 Sabin Street Pawtucket, Rhode Island 02860-1427 The Fund and its service providers do not consider the U.S. Postal Service or other independent delivery services to be their agents and take no responsibility for their actions. To make subsequent purchases, make a check payable to the Fund in which you wish to invest and mail the check to the above-mentioned address.On the check, be sure to include your name and account number. Purchasing Shares by Wire Transfer Before you wire funds for an initial investment, the Transfer Agent (BNY Mellon Investment Servicing (U.S.), Inc.) must have a completed Application.You may send an Application to the Transfer Agent by mail or overnight delivery service.If you plan to wire funds on the same day you open your account, the Fund may accept a fax copy of the Application; however, the Transfer Agent will still require the original Application.Upon receipt of your completed Application, the Transfer Agent will establish an account for you and assign an account number.So that your monies may be correctly applied to your account, your bank's wire instructions must read as follows and must contain the name of the Fund in which you wish to invest, the name of the shareholder account and the account number assigned by the Transfer Agent.Your bank should transmit funds by wire to: PNC Bank, N.A. Philadelphia, PA ABA #031000053 For Further Credit To: Account # 8611780663 Attn: Control Department FBO: Your Name, Account Number & Name of the Fund Prior to sending wire transfers, please contact Shareholder Services at 1-866-202-2263 to facilitate prompt and accurate credit upon receipt of your wire. Wired funds must be received prior to 4:00 p.m., Eastern Standard Time, to be eligible for same day pricing.The Fund, its service providers, andPNC Bank, N.A.are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. 13 Purchasing Shares Through Financial Service Organizations Certain financial service organizations including but not limited to broker-dealers, investment advisers and banks ("Financial Service Organizations") have made arrangements with the Fund so that an investor may purchase or redeem Fund shares through such organizations.In certain situations, the Financial Service Organizations may designate another financial entity to receive purchase and redemption orders of Fund shares.The Fund will be deemed to have received purchase or redemption instructions when the Financial Service Organization receives the instructions, provided that the instructions are in "Proper Form" as defined in this Prospectus and have been transmitted in a timely manner.Orders through Financial Service Organizations received prior to the close of the NYSE (currently 4:00 p.m., Eastern Standard Time), will be priced at the Fund's NAV next calculated following the close of regular trading on that day.If you are a client of a Financial Service Organization, such organization may charge a separate transaction fee or a fee for administrative services in connection with investments in Fund shares and may impose different account minimums and other requirements.These fees and requirements would be in addition to those imposed by the Fund.The minimum subsequent investment amounts with respect to the Fund may be waived for subsequent investments made through omnibus account arrangements.If you are investing through a Financial Service Organization, please refer to its program materials for any additional special provisions or conditions that may be different from those described in this Prospectus (for example, some or all of the services and privileges described may not be available to you).Financial Service Organizations have the responsibility for transmitting purchase orders and funds, and of crediting their customers' accounts following redemptions, in a timely manner in accordance with their customer agreements and this Prospectus.If for any reason your Financial Service Organization is not able to accommodate your purchase request, please call Shareholder Services at 1-866-202-2263 to find out how you can purchase Fund shares. At its own expense, the Manager pays certain Financial Service Organizations fees for providing distribution and distribution-related services and/or for performing certain administrative and shareholder servicing functions for the benefit of shareholders of the Fund.These payments can create an incentive for Financial Service Organizations to recommend the purchase of shares of the Fund.In addition, at its own expense, the Manager pays the Fund's underwriter fees for the limited purpose of acting as a statutory underwriter to facilitate the registration and distribution of Fund shares. Purchasing Shares Through Automatic Investment Plan Subsequent to your initial investment, you may make additional purchases at regular intervals through the Automatic Investment Plan ("AIP").The AIP provides a convenient method to have money deducted directly from your checking or savings account for investment in shares of the Fund.In order to participate in the AIP, your financial institution must be a member of the Automated Clearing House ("ACH") network; however, the account being debited may not be a mutual fund or "pass through" account.Each purchase under the AIP must be a minimum of $250 per month.If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the AIP section on the Application or call Shareholder Services at 1-866-202-2263.Any request to change or terminate your AIP should be submitted to the Transfer Agent at least five business days prior to your desired effective date.The Fund may alter, modify, amend or terminate the AIP at any time, and will notify you at least 30 days in advance if it does so. 14 Purchasing Shares by Telephone To purchase shares by telephone, an account authorizing such purchases must be established prior to your call.Your initial purchase of shares may not be made by telephone.Each telephone purchase must be a minimum of $2,500 for regular, and $1,000 for IRA, accounts purchasing Fund shares.Shares purchased by telephone will be purchased at the per share NAV next determined after the Transfer Agent receives your order for shares.Please call Shareholder Services at 1-866-202-2263 for details. You may make telephone purchases if you have an account at a bank that is a member of the ACH network.Most transfers are completed within two business days of your call. To preserve flexibility, the Company may revise or eliminate the ability to purchase Fund shares by phone, or may charge a fee for such service, although the Company does not currently expect to charge such a fee. Purchasing Shares Online Each online purchase must be a minimum of $2,500 for regular, and $1,000 for IRA, accounts purchasing Fund shares. Shares purchased online will be purchased at the per share NAV next determined after the Transfer Agent receives your order for shares. Please call Shareholder Services at 1-866-202-2263 for further details. You may make online purchases if you have an account at a bank that is a member of the ACH network. Most transfers are completed within two business days of your call. To preserve flexibility, the Company may revise or eliminate the ability to purchase Fund shares online. Miscellaneous Purchase Information The Fund reserves the right to refuse to accept any Application or any purchase order. The Manager may waive the minimum investment amounts in its discretion.Purchase orders will not be accepted unless they are in "Proper Form."Proper Form with respect to purchase orders generally means that an acceptable form of payment accompanies the purchase order and the purchase order includes: Your name and account number; Your e-mail address; Name of Fund; The number of shares to be purchased or the dollar value of the amount to be purchased; Any required signatures of all account owners exactly as they are registered on the account; Any required signatures, medallion guaranteed; and Any supporting legal documentation that is required in the case of estates, trusts, corporations, or partnerships, and certain other types of accounts. 15 Proper Form may be modified to reflect appropriate regulations, industry practices or other Fund requirements. Acceptable forms of payment include: wire transfer from, or check drawn on, a U.S. bank, savings and loan association or credit union.All checks must be in U.S. dollars.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier's checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler's checks or starter checks for the purchase of Fund shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. The Transfer Agent will charge a fee, currently $25, against a shareholder's account, in addition to any loss sustained by the Fund, for any payment that is returned.It is the policy of the Fund not to accept Applications or purchase orders under certain circumstances or in amounts considered disadvantageous to shareholders.The Fund reserves the right to reject any Application. A purchase order placed with the Transfer Agent in Proper Form received prior to 4:00 p.m., Eastern Standard Time, will be processed on the day it is received.A purchase order in Proper Form received after 4:00 p.m., Eastern Standard Time, will result in the order being processed on the following business day. If you place an order to purchase Fund shares through a securities broker or intermediary and you place your order in Proper Form before 4:00 p.m., Eastern Standard Time, on any business day in accordance with its procedures, your order will be processed at the NAV next calculated following the close of regular trading on the NYSE that day, provided the securities broker or intermediary transmits your order to the Transfer Agent in a timely manner in accordance with the rules established by the Fund and current regulatory requirements.The securities broker or intermediary must send to the Transfer Agent immediately available funds in the amount of the purchase price within one business day of placing the order. After you have established your account and made your first purchase, you may also make subsequent purchases by telephone.Please note that all telephone orders are subject to verification. Consistent with current regulatory requirements, it is permissible for financial intermediaries and retirement plan record keepers to aggregate mutual fund orders received prior to 4:00 p.m., Eastern Standard Time, and transmit them to the Transfer Agent after 4:00 p.m., Eastern Standard Time. Policies Regarding Frequent Trading of Fund Shares In the opinion of the Fund's management and the Board, short-term trading of Fund shares creates risks for the Fund and its shareholders, including disruptions in carrying out the Fund's investment strategies, increases in administrative and transactions costs, and potential dilution from traders successful at seeking short-term profits. 16 The ability of the Fund and its agents to detect and curtail excessive trading practices may be limited by operational systems and technological limitations.In addition, the Fund receives purchase, exchange and redemption orders through financial intermediaries and cannot always know or reasonably detect excessive trading that may be facilitated by these financial intermediaries or by the use of omnibus account arrangements offered by these financialintermediaries to investors.Omnibus account arrangements are common forms of holding shares of the Fund, particularly among certain financial intermediaries such as brokers and retirement plans.These arrangements often permit the financial intermediary to aggregate its clients' transactions and ownership positions.In these circumstances, the identity of the shareholders often is not known to the Fund.The Fund will seek to enter into agreements with financial intermediaries so that comparable surveillance and reporting procedures can be applied to omnibus accounts as will be applied to non-omnibus accounts.However, there is no guarantee that the reporting and surveillance procedures will be the same across all financial intermediaries or that they will be successful in detecting abusive market timing practices. The Fund has adopted policies and procedures with respect to market timing and the frequent purchase and redemption of Fund shares.The Fund also imposes a redemption fee of 2% on the value of shares redeemed within 60 days of purchase (see the section titled "Redemption Fee" below). Under its market timing policies and procedures, the Fund will rely on its Chief Compliance Officer to work in conjunction with the Transfer Agent (or another Fund agent) to monitor trading patterns that may constitute abusive market timing activities.The Chief Compliance Officer will make the final determination regarding whether a particular trading pattern constitutes abusive market timing.If the Chief Compliance Officer determines that impermissible market-timing has occurred, future purchases may be restricted or prohibited.However, sales of Fund shares back to the Fund or redemptions will continue as permitted by the terms disclosed in this Prospectus. HOW TO SELL (REDEEM) YOUR SHARES You may sell your shares at any time.You may request the sale of your shares either by mail, by telephone or online at www.fairholmefunds.com. Proper Form with respect to redemption requests generally means that the redemption requests include: 1) Your name and account number; 2) Name of the Fund you wish to redeem; 3) The number of shares to be redeemed or the dollar value of the amount to be redeemed; 4) All required signatures of all account owners exactly as they are registered on the account; 5) Any required signatures, medallion guaranteed; and 6) Any supporting legal documentation that is required in the case of estates, trusts, corporations, or partnerships, and certain other types of accounts. Proper Form may be modified to reflect appropriate regulations, industry practices or other Fund or Transfer Agent requirements.A redemption order placed with the Transfer Agent in Proper Form received prior to 4:00 p.m., Eastern Standard Time, will be processed on the day it is received.A redemption order in Proper Form received after 4:00 p.m., Eastern Standard Time, will result in the order being processed on the following business day. The redemption price you receive will be the Fund's per share NAV next calculated after receipt of the redemption request in Proper Form. 17 If you place an order to redeem Fund shares through a securities broker or intermediary and you place your order in Proper Form before 4:00 p.m., Eastern Standard Time, on any business day in accordance with its procedures, your order will be processed at the NAV next calculated following the close of regular trading on the NYSE that day, provided the securities broker or intermediary transmits your order to the Transfer Agent in a timely manner in accordance with the rules established by the Fund and current regulatory requirements. Payment of redemption proceeds will generally be made within three business days of the valuation date unless otherwise expressly agreed by the parties at the time of the transaction.If you purchase your shares by check and then redeem your shares before your check has cleared, the Fund may hold your redemption proceeds until your check clears or for 15 days, whichever comes first. Selling Shares by Mail Sale requests should be mailed via U.S. mail or overnight courier service to: U.S. Mail: Fairholme Funds, Inc. c/o BNY Mellon Investment Servicing (U.S.), Inc. P.O. Box 9692 Providence, Rhode Island 02940-9692 Overnight: Fairholme Funds, Inc. c/o BNY Mellon Investment Servicing (U.S.), Inc. 101 Sabin Street Pawtucket, Rhode Island 02860-1427 The Fund and its service providers do not consider the U.S. Postal Service or other independent delivery services to be their agents and take no responsibility for their actions. Signature Guarantee Requirements A medallion signature guarantee is required to redeem shares in the following situations: · If ownership is changed on your account; · When redemption proceeds are sent to any person, address or bank account not on record; · Written requests to wire redemption proceeds (if not previously authorized on the account); · When establishing or modifying certain services on an account; · If a change of address was received by the Transfer Agent within the last 15 days; or · For all redemptions in excess of $50,000 from any shareholder account. In addition to the situations described above, the Fund and/or the Transfer Agent reserves the right to require a medallion signature guarantee in other instances based on the circumstances relative to the particular situation. 18 Selling Shares by Telephone If you elected to use telephone redemption on your Application when you initially purchased shares (or subsequently, in accordance with the Fund's and Transfer Agent's procedures for doing so), you may redeem up to a $50,000 value of your Fund shares by calling Shareholder Services at 1-866-202-2263.Investors may have a check sent to the address of record, proceeds may be wired to a shareholder's bank account of record, or funds may be sent via electronic funds transfer through the ACH network to the bank account of record.Wires are subject to a fee, currently $15.There is no charge if redemption proceeds are sent via the ACH system and credit is generally available within three business days.If a request has been made to change the address of the account and was received by the Fund or the Transfer Agent within 15 days of the redemption request, you may not redeem by telephone. Once a telephone transaction has been placed, it cannot be canceled or modified. The Transfer Agent employs certain procedures designed to confirm that instructions communicated by telephone are genuine.Such procedures may be modified from time to time and may include, but are not limited to, requiring some form of personal identification prior to acting upon telephonic instructions, providing written confirmations of all such transactions, and/or tape recording all telephonic instructions.Assuming procedures such as the above have been followed, neither the Transfer Agent nor the Fund will be liable for any loss, cost or expense for acting upon telephone instructions that are believed to be genuine.The Company shall have authority, as your agent, to redeem shares in your account to cover any such loss.As a result of this policy, you will bear the risk of any loss unless the Fund has failed to follow procedures such as those outlined above.If the Fund fails to follow such procedures, it may be liable for losses that result from such failure. Selling Shares Online If you elected to establish online account access, you may redeem up to $50,000 in value from your Fund shares by visiting the Fund's website at www.fairholmefunds.com. Investors may have a check sent to the address of record, proceeds may be wired to a shareholder's bank account of record, or funds may be sent via electronic funds transfer through the ACH network to the bank account of record. Wires are subject to a fee, currently $15. There is no charge if redemption proceeds are sent via the ACH system and credit is generally available within three business days. If a request has been made to change the address of the account and was received by the Fund or the Transfer Agent within 15 days of the redemption request, you may not redeem online via check to the address of record. Once an online transaction has been placed, it cannot be canceled or modified. The Transfer Agent employs certain procedures designed to confirm that instructions communicated online are genuine. Such procedures may be modified from time to time and may include, but are not limited to, requiring some form of personal identification prior to acting upon online instructions, providing written confirmations of all such transactions. Assuming procedures such as the above have been followed, neither the Transfer Agent nor the Fund will be liable for any loss, cost or expense for acting upon online transactions that are believed to be genuine. The Company shall have authority, as your agent, to redeem shares in your account to cover any such loss. As a result of this policy, you will bear the risk of any loss unless the Fund has failed to follow procedures such as those outlined above. If the Fund fails to follow such procedures, they may be liable for losses that result from such failure. Please call Shareholder Services at 1-866-202-2263 for further details. 19 Wiring Redemption Proceeds You may request that the redemption proceeds be wired to your designated bank if it is a member bank or a correspondent of a member bank of the Federal Reserve System.Wires are subject to a fee, currently $15. Redemption at the Option of the Fund If the value of the shares in your account falls below $2,000, the Fund may notify you that, unless your account is increased to $2,000 in value, it will redeem all of your shares and close the account by paying you the redemption proceeds and any dividends and distributions declared and unpaid at the date of redemption.You will have 30 days after notice to bring the account up to $2,000 before any action is taken.This right of redemption shall not apply if the value of your account drops below $2,000 as the result of market action.The Fund also reserves the right to cause the redemption of any shareholder if it believes that continued Fund ownership by such shareholder may adversely affect the Fund or its other shareholders. Redemptions in-Kind The Fund reserves the right to satisfy a redemption request by distributing portfolio securities.The Fund has committed pursuant to its Rule 18f-1 election to pay redeeming shareholders in cash for all redemptions less than $250,000 or 1% of the NAV of the Fund within any 90-day period. Redemption Fee The Fund assesses a 2% fee on the proceeds of Fund shares that are redeemed within 60 days of their purchase. For purposes of applying the fee, the first day of the period will be the settlement date. Shares will be redeemed on a first-in, first-out (FIFO) basis. The redemption fee is paid to the Fund for the benefit of remaining shareholders, and is intended to discourage short-term trading of Fund shares and to offset the trading costs, market impact and other costs associated with short-term trading in Fund shares. The Fund reserves the right to waive the redemption fee if it is determined that such waiver is consistent with the best interests of the Fund and its long-term shareholders. The redemption fee is not imposed in the following situations: • periodic distributions from retirement accounts (including IRAs and retirement plans), • redemption of reinvested distributions, • when the Fund cannot identify the beneficial owner in certain omnibus accounts if the Fund has received assurances that a system allowing for the redemption fee will be implemented within a reasonable time when and if required by any relevant regulation, • when the shares are redeemed in certain hardship situations, including but not limited to, death or disability of the shareholder, • shares redeemed by the Fund, • shares redeemed to return an excess contribution to an IRA account, or • shares redeemed in connection with qualified default investment alternatives. 20 Exchanges Between Funds You may exchange shares of the Fund for shares of The Fairholme Fund ("Fairholme Fund") or The Fairholme Focused Income Fund ("Income Fund"), each a series of the Company, subject to the minimum investment requirements of the Fund purchased. The Fund assesses a 2% redemption fee on proceeds of Fund shares that are exchanged within 60 days of their purchase. Requests to exchange shares can be made in writing, by phone or online. The Funds and their Transfer Agent employ reasonable procedures, including providing written confirmations, to confirm that the instructions received from any person with appropriate account information are genuine. If the Funds or their Transfer Agent fail to employee such procedures, they may be liable for losses due to unauthorized or fraudulent instructions. Exchange redemptions and purchases are processed simultaneously at the share prices next determined after the exchange order is received. The Fund reserves the right to reject any exchange order. Exchanges generally have the same tax consequences as ordinary sales and purchases. INCOME DIVIDENDS AND DISTRIBUTIONS Income dividends paid by the Fund are derived from the Fund's net investment income. The Fund intends to declare and pay net investment income distributions (if any) annually in December. The Fund's net investment income is generally made up of dividends received from the stocks it holds, interest accrued and paid on debt obligations held in the Fund's portfolio and dividends received from any preferred stocks held in the Fund's portfolio. The Fund realizes capital gains when it sells a security for more than it paid and a capital loss when it sells a security for less than it paid. The Fund intends to make distributions of its net realized capital gains (after any reductions for capital loss carry forwards) annually, if required. Unless you elect in writing to have your dividends and distributions paid in cash, your dividends and distributions will be reinvested in additional shares of the Fund from which such dividends and distributions were paid. You may change the manner in which your dividends and distributions are paid at any time by writing to the Transfer Agent. TAX CONSIDERATIONS The Fund intends to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, so as to be relieved of federal income tax on its capital gains and net investment income currently distributed to its shareholders. Dividends from investment income and distributions of net short-term capital gains are generally taxable to you as ordinary income. Distributions attributable to qualified dividend income received by the Fund may be eligible for preferential tax rates. Distributions of capital gains are taxable based on the Fund's holding period, either short- or long-term, regardless of the length of time that you have held shares in the Fund. Dividends and distributions are generally taxable, whether you receive them in cash or they are reinvested in additional shares of the Fund. For federal income tax purpose, you will be advised annually as to the types of dividends and distributions paid by the Fund. A redemption of Fund shares is a taxable event and, accordingly, a capital gain or loss may be recognized. You are encouraged to consult a tax adviser regarding the effect of federal, state, local and foreign taxes on an investment in the Fund. 21 GENERAL INFORMATION Electronic Delivery of Documents.Electronic copies of account statements, prospectuses, privacy notices and annual and semi-annual reports are available through the Fund's website.Shareholders can sign-up for electronic delivery of such documents by enrolling in the Fund's electronic delivery program.To enroll, please visit www.fairholmefunds.com, click on the "private" tab and follow the instructions. If you need assistance, call Shareholder Services toll-free at 1-866-202-2263. Share Certificates.The Fund will not issue stock certificates evidencing shares.Instead, your account will be credited with the number of shares purchased, relieving you of responsibility for safekeeping of certificates and the need to deliver them upon redemption.Written confirmations are issued for all share transactions. Performance Comparisons and Other Information.In reports or other communications to investors, or in advertising material, the Fund may describe general economic and market conditions affecting the Fund and may compare its performance with other mutual funds as listed in the rankings prepared by Lipper Analytical Services, Inc., Morningstar or similar nationally recognized rating services and financial publications that monitor mutual fund performance.The Fund may also, from time to time, compare its performance to one or more appropriate market or economic indices.Publications other than those distributed by the Fund may contain comparisons of the Fund's performance to the performance of various indices and investments for which reliable data is widely available.These publications may also include averages, performance rankings or other information prepared by Morningstar, Lipper or other recognized organizations providing mutual fund statistics.The Fund is not responsible for the accuracy of any data published by third party organizations. Codes of Ethics.The Board has approved the Codes of Ethics ("Codes") of the Company and the Manager.The Board is responsible for overseeing the implementation of the Company's Code.The Codes govern investment personnel who may have knowledge of the investment activities of the Fund.The Codes require these investment personnel to file regular reports concerning their personal securities transactions and prohibit certain activities that might result in harm to the Fund.The Company and the Manager have filed copies of their respective Codes with the SEC. Copies of the Codes may be reviewed and copied at the SEC's Public Reference Room in Washington, DC.The Codes are also available on the SEC's EDGAR database at the SEC's web site (www.sec.gov).Copies may be obtained, after paying a duplicating fee, by electronic request (publicinfo@sec.gov) or by writing the SEC's Public Reference Section, Washington, DC 20549-1520. Anti-Money Laundering Procedures.The Board has approved procedures designed to prevent and detect attempts to launder money as required under the USA PATRIOT Act.The day-to-day responsibility for monitoring and reporting any such activities has been delegated to the Transfer Agent, subject to the oversight and supervision of the Board. Identity Theft Procedures. The Board has approved procedures designed to prevent and detect identity theft.The day-to-day responsibility for monitoring and reporting any such activities has been delegated to the Transfer Agent, subject to the oversight and supervision of the Board. Proxy Voting Policies and Procedures.The Company has adopted proxy voting policies and procedures under which the Company votes proxies relating to securities held by the Fund ("Proxy Voting Policy").The Company's primary consideration in its Proxy Voting Policy is the financial interest of the Fund and its shareholders.The Proxy Voting Policy is included as an exhibit to the SAI, which is available, upon request and without charge, by calling Shareholder Services at 1-866-202-2263. The Company is required to file Form N-PX, with the complete proxy voting record for the Fund for the 12 months ended June 30th, no later than August 31st, of each year. Portfolio Holdings Disclosure Policy.The Company has established a policy with respect to the disclosure of Fund portfolio holdings. A description of this policy is provided in the Fund's SAI. Notice Regarding Unclaimed Property.If no activity occurs in your account within the time period specified by applicable state law, your property may be transferred to the appropriate state. 22 FINANCIAL HIGHLIGHTS Financial highlights information is not available because the Fund has not yet commenced operations. 23 APPENDIX A BOND RATINGS Moody's Investors Service, Inc. Aaa - Bonds that are rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa - Bonds that are rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present that make the long-term risks appear somewhat larger than the Aaa securities. A - Bonds that are rated A possess many favorable investment attributes and are to be considered as upper-medium-grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present that suggest a susceptibility to impairment some time in the future. Baa - Bonds that are rated Baa are considered as medium-grade obligations, i.e., they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba - Bonds that are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured. Often the protection of interest and principal payments may be very moderate and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B - Bonds that are rated B generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa - Bonds that are rated Caa are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca - Bonds that are rated Ca represent obligations that are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C - Bonds that are rated C are the lowest rated class of bonds and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Absence of Rating - When no rating has been assigned or where a rating has been suspended or withdrawn, it may be for reasons unrelated to the quality of the issue.Should no rating be assigned, the reason may be one of the following: (a)An application for rating was not received or accepted. (b) The issue or issuer belongs to a group of securities or companies that are unrated as a matter of policy. (c) There is a lack of essential data pertaining to the issue or issuer. (d) The issue was privately placed, in which case the rating is not published in Moody's publications. A-1 Suspension or withdrawal may occur if new and material circumstances arise, the effects of which preclude satisfactory analysis; if there is no longer available reasonable up-to-date data to permit a judgment to be formed; if a bond is called for redemption; or for other reasons. Note - Moody's applies numerical modifiers, 1, 2 and 3 in each generic rating classification from Aa through Caa in its corporate bond rating system. The modifier 1 indicates that the security ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates that the issue ranks in the lower end of its generic rating category. Standard & Poor's Ratings Services AAA - Debt rated AAA has the highest rating assigned by S&P. Capacity to pay interest and repay principal is extremely strong. AA - Debt rated AA has a very strong capacity to pay interest and repay principal and differs from the highest rated issues only in small degree. A - Debt rated A has a strong capacity to pay interest and repay principal although it is somewhat susceptible to the adverse effects of changes in circumstances and economic conditions. BBB - Debt rated BBB normally exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for debt in this category than in higher rated categories. BB, B, CCC, CC, C - Debt rated BB, B, CCC, CC or C is regarded as having significant speculative characteristics. BB indicates the lowest degree of speculation and C the highest. While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major exposures to adverse conditions. BB - Debt rated BB is less vulnerable to nonpayment than other speculative debt. However, it faces major ongoing uncertainties or exposure to adverse business, financial or economic conditions that could lead to an inadequate capacity to pay interest and repay principal. B - Debt rated B is more vulnerable to nonpayment than debt rated BB, but there is current capacity to pay interest and repay principal. Adverse business, financial or economic conditions will likely impair the capacity or willingness to pay principal or repay interest. CCC - Debt rated CCC is currently vulnerable to nonpayment, and is dependent upon favorable business, financial and economic conditions to pay interest and repay principal. In the event of adverse business, financial or economic conditions, there is not likely to be capacity to pay interest or repay principal. CC - Debt rated CC is currently highly vulnerable to nonpayment. C - The C rating may be used to cover a situation where a bankruptcy petition has been filed or similar action has been taken, but payments are being continued. D - The D rating, unlike other ratings, is not prospective; rather, it is used only where a default has actually occurred. Plus (+) or Minus (–) - The ratings from AA to CCC may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. NR - Not rated. A-2 [BACK COVER] FOR MORE INFORMATION Additional information regarding the Fund's investment strategies, service providers, policies and other matters is included in the Fund's Statement of Additional Information ("SAI").A current SAI, dated December 29, 2010, has been filed with the SEC and is incorporated by reference into this Prospectus. Copies of the Fund's SAI are available without charge.For shareholder inquiries, or to request a copy of the SAI, please contact the Company at: Fairholme Funds, Inc. c/o BNY Mellon Investment Servicing (U.S.), Inc. P.O. Box 9692 Providence, Rhode Island 02940-9692 1-866-202-2263 A copy of requested document(s) will be mailed to you no later than three business days of the receipt of your request.Immediate access to requested documents is available at www.fairholmefunds.com. Information about the Fund (including theSAI) can also be reviewed and copied at the SEC's Public Reference Room in Washington, DC.Information concerning the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-8090.Reports and other information about the Fund are also available on the SEC's EDGAR database at the SEC's website (www.sec.gov).Copies of this information can be obtained, after paying a duplicating fee, by electronic request (publicinfo@sec.gov), or by writing the SEC's Public Reference Section, Washington, DC 20549-1520. Investment Company Act No. 811-09607 (THIS INFORMATION IS NOT A PART OF THE PROSPECTUS) FAIRHOLME FUNDS, INC. PRIVACY POLICY FACTS WHAT DOES FAIRHOLME FUNDS, INC. ("Fairholme") DO WITH YOUR PERSONAL INFORMATION? WHY? Financial companies choose how they share your personal information.Federal law gives consumers the right to limit some but not all sharing.Federal law also requires us to tell you how we collect, share, and protect your personal information.Please read this notice carefully to understand what we do. WHAT? The types of personal information we collect and share depend on the product or service you have with us.This information can include: ▪Social Security number and account information ▪Account balances and transaction history ▪Wire transfer instructions When you are no longer our customer, we continue to share your information as described in this notice. HOW? All financial companies need to share customers' personal information to run their everyday business.In the section below, we list the reasons financial companies can share their customers' personal information; the reasons Fairholme chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does Fairholme share? Can you limit this sharing? For our everyday business purposes – Such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – To offer our products and services to you No We do not share. For joint marketing with other financial companies No We do not share. For our affiliates' everyday business purposes Information about your transactions and experiences No We do not share. For our affiliates' everyday business purposes Information about your creditworthiness No We do not share. For nonaffiliates to market to you No We do not share. QUESTIONS? Call Fairholme at 1-866-202-2263. (THIS INFORMATION IS NOT A PART OF THE PROSPECTUS) FAIRHOLME FUNDS, INC. PRIVACY POLICY, CONTINUED Who we are Who is providing this notice? Fairholme Funds, Inc. (including each series of Fairholme Funds, Inc.) What we do How does Fairholme protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law.These measures include computer safeguards and secured files and buildings. Contracts with our service providers require them to restrict access to your non-public personal information, and to maintain physical, electronic and procedural safeguards against unintended disclosure. How does Fairholme collect my We collect your personal information, for example, when you personal information? ▪ ▪ ▪ open an account provide account information or give us your contact information make a wire transfer Why can't I limit all sharing? Federal law gives you the right to limit only ▪ ▪ ▪ sharing for affiliates' everyday business purposes – information about your creditworthiness affiliates from using your information to market to you sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control.They can be financial and nonfinancial companies. ▪
